Title: To Thomas Jefferson from Robert Maxwell, 13 April 1804
From: Maxwell, Robert
To: Jefferson, Thomas


          
            Sir
            New Castle County Middletown April 13th. 1804.
          
          I perceive from Acts passed at the late Session of Congress; that you are to make a vareity of appointments in the newly acquired Territory, as well as some in the M.T. that being the case—I am impel’d by that confidence that jenuine Republicanism inspires, to solicit you in behalf of a young Man, my Brother in Law, Wm. Bayard Shields, who went out last fall with Judge Rodney to Natchez—That he may be appointed Secretary to the Govr. of Orleans District; Attorney for the same D—or advocate in the Territory, where he at present is, would, to be sure, prefer the most lucrative; but submit the nomination to yourself—After makeing the necessary inquiry—& for brevity’s sake, refer you to the Judge (Rodney) or to our Representative, with whom he read Law—But if other or more, recommendation was wanting, I pledge myself to obtain, the most satisfactory that could possibly be desired, & that from the most respectable of our Republicans—My own judgement is that he has few equals, of his age, in all points, taken together—
          With respect to the politics of Delaware, I see no prospect of a change to any effect—Old Torys, & the descendants of such, are bad stuff, out of which to make Republicans.
          With all the respect due to worth, & to merit, I beg to subscrible myself, your friend, and Obdt. Servt.
          
            Robt. Maxwell 
          
        